DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Response to Amendment
	The amendment filed 28 February 2022 has been entered. Claims 1, 3, 5-6, 14, and 17 have been amended. Claims 4 and 7 have been canceled. Applicant’s amendments to the claims overcome the previously set forth claim objections in the Non-Final Office Action dated 07 December 2021. Claims 1-3, 5-6, and 8-20 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 13 reads: “spreaded outwardly via”, replace with - - spread outwardly via - - for consistency and clarification purposes.
Claim 11 line 3 reads: “the bold head”, replace with  - - the bolt head - - for consistency and clarification purposes.
Claim 19 line 5 reads: “tabs are spreaded by”, replace with - - tabs are spread by - - for consistency and clarification purposes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-6, and 8-20 are allowed.
Regarding claim 1, Carr Fastener (GB 1280536 A), Marx (US 0,637,141 A), and Ferrari (US 5,586,364 A) each disclose various aspects of the claimed invention but none alone or in combination, teach or disclose the claimed invention. Applicant amended independent claim 1 to include claims limitations from dependent claims 4 and 7 in the claim set dated 22 September 2018. 
First, Carr Fastener does not disclose the newly added limitations from previously dependent claim 4, including the claim language reciting deformation from an unround, oval or elliptical outer periphery to a round, more round or almost round outer periphery. Including limitations from previously dependent claim 4 renders the Carr Fastener reference overcome.
Second, Applicant amended independent claim 1 to read as follows “…two bolt ends each configured as a bolt head, a middle bolt section, and a respective bolt section located between the bolt head and the middle bolt section and tapering in the direction of each bolt head on both sides of the middle bolt section…”. Marx discloses a bolt head, a middle bolt section, and a respective bolt section, but does not expressly disclose or teach that the respective bolt section is located between the bolt head and the middle bolt section. Marx discloses a respective tapering bolt section located on the bolt head. Therefore, Applicants amendments renders the Marx reference overcome.
Lastly, Ferrari discloses or teaches all of the claim language of independent claim 1 except the limitations of “…wherein in at least one of those sleeve segments which, when the sleeve section is undeformed, do not protrude outwardly over the outer periphery of the deformed sleeve section…”. It is understood that in order for Ferrari to meet other claim limitations in independent claim 1, the undeformed position is when the sleeve sections 22 and 22’ are in the unround state as they are pushed apart by member 23 in Fig. 5. Further it is understood that the deformed state would then be when the member 23 is not spreading the sleeve sections apart, and the sleeve sections are closer together. Therefore, the undeformed position of the sleeve sections would protrude outwardly past the outer periphery of the deformed sleeve sections, contrary to the recited claim language. Therefore Ferrari also does not disclose or teach all of the claim language within independent claim 1.
Applicant’s amendments render the prior art and combination of prior art references non-obvious and therefore prevent the teaching of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/             Examiner, Art Unit 3678                                                                                                                                                                                           
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678